DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 1-18, 33 and 38 have been cancelled. Claim 39 is new. Claims 19-32, 34-37 and 39 are pending.

Reasons for Allowance
Claims 19-32, 34-37 and 39 are allowed.

The following is an examiner’s statement of reasons for allowance:
Independent claims 19, 35 and 39 have been written so as to include subject matter which was previously indicated as containing allowable features.
Regarding independent claims 19 and 35,
The prior art or record teaches a system for controlling an industrial vehicle comprising:
a badge communicator on an industrial vehicle that communicates with electronic badges that are in range of the badge communicator;
an information linking device on the industrial vehicle having a transceiver that wirelessly communicates with a remote server; and

	receive from the remote server, a rule defining an event that requires modification of the industrial vehicle responsive to the badge communicator detecting the presence of an electronic badge;
	receive an electronic message from the badge communicator, the electronic message indicating that the badge communicator has detected the presence of the electronic badge; and
	modify a setpoint affecting an operational capability of the industrial vehicle responsive to the rule being satisfied and based upon the detected electronic badge, wherein modification of the setpoint sets an operational limit of the industrial vehicle: vehicle.
The prior art fails to teach the further features which recite:
a detection zone is established by a physical limit to the communication range of the badge communicator;
an awareness zone is established as a virtual range different from but contained within the detection zone, and
the rule is evaluated when the detected electronic badge is within the awareness zone, but not when the detected electronic badge is outside the awareness zone.

Regarding independent claim 39,
The prior art or record teaches a system for controlling an industrial vehicle comprising:

an information linking device on the industrial vehicle having a transceiver that wirelessly communicates with a remote server; and
a controller on the industrial vehicle that is coupled to memory, wherein the controller executes program code stored in the memory to:
	receive from the remote server, a rule defining an event that requires modification of the industrial vehicle responsive to the badge communicator detecting the presence of an electronic badge;
	receive an electronic message from the badge communicator, the electronic message indicating that the badge communicator has detected the presence of the electronic badge; and
	modify a setpoint affecting an operational capability of the industrial vehicle responsive to the rule being satisfied and based upon the detected electronic badge.
The prior art fails to teach the above recited system, in combination with further features defined as follows:
wherein modification of the setpoint sets an operational limit of the industrial vehicle so as to set a maximum lift height setpoint regardless of an actual lift height of a load handling system of the industrial vehicle.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
WELLMAN (US PUB. 2008/0154712) teaches an information linking device which communicates with a vehicle VCM which controls the vehicle’s hydraulics system.
WOO (US PUB. 2019/0366978) teaches in figure 5, a plurality of regions (R1, R2) wherein detected movement from one region into another region controls components of the vehicle.
EGAWA (US PUB. 2019/0316387) teaches a door locking device for a vehicle having two regions defined there around e.g., a first region defined by a weaker electric field, and a second region defined by a stronger electric field.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIONNE PENDLETON whose telephone number is (571)272-7497.  The examiner can normally be reached on M-F 9a-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/DIONNE PENDLETON/Primary Examiner, Art Unit 2689